Todd, Justice
(dissenting).
I dissent from that part of the majority opinion holding that the commissioner cannot attach conditions to a permit required *291for the construction of a drainage ditch which affects public water and at the same time limit the liability of the state as a condition to the issuance of such permit.
The majority opinion is premised on the statement that the commissioner-issued permit did not attach as a condition that the state should not be assessed for any benefits to lands it owned within the project area, which included the lake area of Lake Elysian. This statement attempts to obviate the order of the commissioner of April 22, 1971, where the permit was issued “under the terms and conditions set forth in the Conclusions herein.” Conclusion No. 14 provides in part:
“This permit is permissive only. No liability shall be imposed upon or incurred by the State of Minnesota or any of its officers, agents or employees, officially or personally, on account of the granting hereof * * *.”
Admittedly, the language does not use the word “assessments,” but the clear and plain meaning thereof would prohibit the imposition of the assessments proposed herein. The majority concedes that no appeal was ever made from that order. Consequently, the issues of the reasonableness or unreasonableness of this condition is not before us, as it could only be raised in an appeal from the commissioner’s order of April 22,1971. Nevertheless, the majority opinion seeks to analyze and dispose of the question of reasonableness of the condition. If that issue were properly before us, I would articulate my reasons for disputing the conclusions reached by the majority as to the respective powers of the commissioner and the drainage authority. Suffice to say that I am of the opinion that the majority substantially misconstrues those powers and transfers to the drainage body, whether it be the court or the county board as provided by statute, such statutory authority as is clearly reserved to the commissioner.
I agree with that portion of the majority opinion which holds that the appeal as presently postured should be remanded to the district court for a trial by jury on the issue of damages. However, any such trial should be properly subject to the conditions *292imposed by the commissioner in his order of April 22, 1971. It is not for the court or the jury below, or for this court on any appeal following the trial, to question the reasonableness of the condition imposed by the commissioner. This condition has become the law of this case, and in my opinion clearly prevents the imposition of any assessment for benefits against the State of Minnesota by reason of the construction of Judicial Ditch No. 11, which could not have been constructed without first obtaining the permit.